UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4446



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROMER DENISE GADBERRY,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-01-66)


Submitted:   December 8, 2004             Decided:   January 11, 2005


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Angela
H. Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Romer Denise Gadberry appeals the district court’s order

of May 19, 2004, revoking her supervised release and reimposing a

term   of   fourteen   months   imprisonment   and   twenty-four   months

supervised release under the terms and conditions previously set by

the court.     We have reviewed the record and conclude that the

district court’s order constituted reversible error as to the term

of Gadberry’s supervised release.      See United States v. Olano, 507

U.S. 725 (1993). Accordingly, we: (1) affirm the district court’s

order with respect to the fourteen-month term of imprisonment; (2)

vacate the district court’s order with respect to the twenty-four-

month term of supervised release; and, (3) remand this case to the

district court for imposition of a term of supervised release that

shall not exceed twenty-two months.         See 18 U.S.C.A. § 3583(h)

(West Supp. 2004); United States v. Maxwell, 285 F.3d 336, 341-43

(4th Cir. 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART,
                                          VACATED IN PART, AND REMANDED




                                  - 2 -